Exhibit 10.9

EMPLOYMENT AGREEMENT




This Employment Agreement dated as of April 29, 2011 (the "Agreement") is by and
between Kevin Vining (“Employee”) and Antero Payment Solutions, Inc., a Nevada
corporation (the “Company”).




RECITALS




A.

Whereas, on March 29, 2011, the Company entered into that certain Agreement and
Plan of Merger, by and among Anoteros, Inc., a Nevada corporation (“Parent”),
Antero Payment Solutions, Inc., a Nevada corporation (the “Company”), COA
Holdings, Inc., a Nevada corporation (“COAH”) and certain Major Shareholders of
COAH, under which at the Effective Time of the Merger, COAH would merge with and
into the Company with the Company surviving as a wholly-owned subsidiary of
Parent (the “Merger”).




B.

Whereas, the Merger has been approved by the Major Shareholders of COAH and is
expected to close on or about April 11, 2011, subject to the satisfaction of
certain conditions to closing as set forth in the Merger Agreement.  The Merger
will be effective as of the time of the filing of the Articles of Merger with
the Secretary of State of the State of Nevada (the “Effective Time”).  




C.

Whereas, subject to the Closing of the Merger, the Company desires to employ
Employee as the Vice President of Business Development of the Company on the
terms and conditions and for the consideration hereinafter set forth for the
period provided herein commencing upon the Effective Date, and Employee desires
employment with the Company on such terms and conditions and for such
consideration as set forth herein.




DEFINITIONS




1.

Definitions.  For the purposes of this Agreement, the terms below shall have the
indicated meanings:




An “Affiliate” of, or person “Affiliated” with a specified person, as used in
this Agreement, shall mean a person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person specified.




“Card(s)” shall mean any credit or debit card issued by the Company to any end
user or users.




“Confidential Information” shall mean trade secret and other confidential or
proprietary information of the Company, its predecessors in interest, or any
Affiliate of the Company or its predecessors in interest, whether or not marked
or identified as Confidential Information. Without limiting the generality of
the foregoing definition, Confidential Information shall include: data related
to the Products, including research and development work, information regarding
patents, patent applications, designs, trade secrets, trade dress, trademarks,
service marks, trademark and service mark applications, trade names and computer
programs and codes; material and work products; names, addresses and information
concerning former, existing and prospective customers/clients; names, addresses
and information concerning all contacts at all such customers/clients; all
agreements with all former, existing and prospective customers/clients; costing,
pricing and estimation procedures and formulae regarding proposals and other
uses; sales, profit and loss, profit margin, production costs, overhead and
other bookkeeping and accounting information; all information regarding business
development and marketing; names, addresses and information concerning all
contacts at the Company’s vendors and suppliers and the vendors and suppliers of
its predecessors in interest or its Affiliates; costs and contents of proposals
by or to and agreements with all such vendors and suppliers; confidential
information revealed to the Company, its predecessors in interest or its
Affiliates by third parties and which the Company is obligated to keep
confidential; information contained in manuals, memoranda, plans, drawings and
designs, formula books, specifications, flow charts, computer discs, tapes, and
other media programs and printouts of the Company or any of its predecessors in
interest or Affiliates; and other books and records of the Company.





Page 1 of 11




--------------------------------------------------------------------------------




“Disability” as used herein, shall mean the physical or mental incapacity of
Employee which the Company determines prevents him from performing any
substantial part of his then applicable executive duties for the Company with or
without reasonable accommodation (other than accommodation which would impose
undue hardship on the Company).




“Employee Generated Contract” shall mean any agreement or contract of any kind
 entered into by the Company and any third party whereby the Company issues
Cards and such agreement or contract was entered into as the direct result of
any such lead or referral generated by the Employee.  




“Products and Services” shall mean the financial products, services and
solutions provided to the financial services industry, including data capture,
card issuance, reporting, fraud compliance, and consulting for the prepaid card
industry sold by the Company or any Company Subsidiary at any time.




 “Termination Date” shall mean the date Employee ceases to be employed by the
Company.




TERMS OF AGREEMENT




NOW, THEREFORE, in consideration of the above stated Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




2.

Employment Period.  




(a)

Employment. The Company hereby agrees to employ Employee, and Employee hereby
accepts employment on the terms and conditions set forth herein, commencing at
the time of Closing under the Merger Agreement (as the term “Closing” is defined
in the Merger Agreement) (the “Effective Date”).  The commencement of the
employment term and the Effective Date are expressly subject to the consummation
of the transactions contemplated by the Merger Agreement set forth therein,
subject to extension by the parties thereto as provided by or permitted in such
Merger Agreement.  In the event that the Closing is not effected, this Agreement
shall be null and void ab initio.  




(b)

Employment Period. The Company hereby agrees to employ Employee and Employee
hereby agrees to accept the employment with the Company on the terms and
conditions set forth herein for a period of five (5) years commencing on the
Effective Date, and ending on the anniversary date thereof, subject to earlier
termination as hereinafter provided in Section 4 (the “Employment Period”).




(c)

Renewal Periods. At the end of the Employment Period, the parties shall mutually
agree as to whether this Agreement shall be renewed.




(d)

Position and Responsibilities.  Employee shall be the Vice President of Business
Development of the Company and shall perform such duties and responsibilities as
may be reasonably requested from time to time by the Board of Directors and
President of the Company.  Employee agrees that while employed by the Company he
will devote his full time, taking into consideration his position, applying his
attention, skill and best efforts to the faithful performance of his duties
hereunder in a professional manner, to the exclusion of any other occupation.
 Due to the nature of his position and his seniority, Employee agrees that he
will work those hours reasonably necessary to complete his duties hereunder,
even if such duties require him to work outside of normal business hours.
Employee agrees that in the performance of such duties and in all aspects of
employment, Employee will comply with the policies, standards, work rules,
strategies and regulations established from time to time by the Board of
Directors and President of the Company.  Employee acknowledges that during the
Employment Period, the Board of Directors or the President of the Company may
assign Employee duties, titles or positions that are different than those that
he performs on the date hereof.





Page 2 of 11




--------------------------------------------------------------------------------




3.

Compensation and Other Benefits.




(a)

Salary.  During the Employment Period, for the performance of his duties under
this Agreement, the Company shall pay Employee a fixed base salary at the rate
of one thousand dollars ($1,000) per month (the “Salary”) (less applicable,
federal, state and local income tax, withholding and other payroll taxes). The
Salary shall be payable on the first day of each month. Employee has agreed that
said salary shall be deferred for a period of three (3) months from the
Effective Time, at which time it will be due and payable.




(b)

Commissions.

  Each month during the Term hereof, the Company shall pay Employee a commission
equal to ten cents ($0.10) (the "Commissions") per each Card issued by the
Company  pursuant to any Employee Generated Contract.  The Commissions shall be
payable to Employee within thirty (30) days of the end of each month with regard
to the prior months receipts by the Company for Cards issued by the Company.




(c)

Benefits.  During the Employment Period, Executive shall be entitled to the
benefits of such group medical, travel and accident, short- and long-term
disability, and term life insurance, if any, as the Company shall make generally
available from time to time to the Company’s executive officers.




(d)

Reimbursement.   The Company shall reimburse Executive (or, in the Company’s
sole discretion, shall pay directly), upon presentation of vouchers and other
supporting documentation as the Company may reasonably require, for reasonable
out-of-pocket expenses incurred by Executive relating to the business or affairs
of the Company or the performance of Executive’s duties hereunder, including
reasonable expenses respecting entertainment, travel, and similar items,
provided that Executive shall have complied with the Company’s regular
reimbursement procedures and practices generally applicable from time to time to
the Company’s executive officers.  Such reimbursement will be capped at $5,000
per month.




(e)

Withholding.  Employee acknowledges that the Company will withhold from amounts
owing to him under this Agreement all appropriate income taxes, payroll taxes,
and similar amounts as may be required by applicable laws.




4.

Termination; Severance Benefits.




(a)

Termination for “Cause”.  Notwithstanding anything to the contrary contained
herein, the Company may terminate the employment of the Employee at any time
during the Employment Period, effective immediately, for Cause.  “Cause” shall
mean any of the following: (i) Employee acts or fails to act in any respect
which could reasonably be construed as material and willful misconduct or
dereliction of duty toward the Company as determined by the Board of Directors
of the Company; (ii) Employee fails on a repeated basis to perform his duties in
a reasonably satisfactory manner recognizing the importance and seniority of his
position or to attend to his duties as normally expected of an executive of the
Company; (iii) Employee fails to comply with the direction of the Board of
Directors of the Company or violates standards of conduct or work rules the
violation of which is grounds for dismissal of an employee of the Company; (iv)
Employee fails, in the reasonable judgment of the Board of Directors of the
Company, to perform his duties in a professional manner and to operate the
business of the Company in a manner which achieves the business objectives,
goals and targets in accordance with the parameters set by the Company's Board
of Directors from time to time; (v) Employee fails, in the reasonable judgment
of the Board of Directors of the Company, to perform his duties in a manner
which enables the Company to achieve the financial objectives set forth in the
Company’s business plan as adopted by the Company’s Board of Directors from time
to time; (vi) Employee’s conviction of, guilty plea or confession to a crime
(other than a traffic offense or comparable infraction); or (vii) Employee
breaches any of the covenants contained in Section 4 of this Agreement.




If Employee’s employment is terminated for Cause, he shall be entitled to any
earned but unpaid Salary through the Termination Date, credit for any vacation
accrued (on a time apportioned basis through the Termination Date) but not
taken, reimbursement for expenses properly reimbursable and not previously
reimbursed through the Termination Date, and employee benefits to which Employee
is then entitled as expressly provided in Benefit Plans in which Employee
participates, but shall not be entitled to any severance compensation or any
other benefits; and the Company shall have no further obligation to Employee
under this Agreement.  





Page 3 of 11




--------------------------------------------------------------------------------




(b)

Notice of Termination.   Any termination of Employee’s employment by the Company
for Cause shall be communicated to Employee by a notice of termination (the
“Notice of Termination”) which: (i) indicates the specific termination provision
of this Agreement relied upon; (ii) sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated; and (iii) specifies the termination
date.  




(c)

Disability of Employee.   Upon the Disability of Employee for a continuous
period of 180 days, the Company may terminate the employment of Employee.  On
termination pursuant to this Section 4(c), the Employment Period shall end
immediately and the Company shall: (i) pay Employee his Salary through the end
of the month in which such termination occurs, plus credit for any vacation
accrued (on a time-apportioned basis through the Termination Date) but not
taken; (ii) reimburse Employee for expenses properly reimbursable and not
previously reimbursed; and (iii) pay or otherwise make available to Employee
benefits to which Employee is then entitled as expressly provided in Benefit
Plans in which Employee participates. In such event, Employee shall not be
entitled to any severance compensation or any other employee benefits and the
Company shall have no further obligation to Employee under this Agreement.




(d)

Death of Employee.   Upon the death of Employee, this Agreement shall terminate
and the Employment Period shall end immediately.  The Company shall thereupon
pay or otherwise make available to Employee’s executor, administrator or other
legal representative: (i) his Salary through the end of the month in which his
death occurs, plus credit for any vacation accrued (on a time-apportioned basis
through the Termination Date) but not taken; (ii) reimbursement for expenses
properly reimbursable and not previously reimbursed; and (iii) benefits to which
Employee’s executor, administrator or other legal representative is then
entitled as expressly provided in Benefit Plans in which Employee participates.
 In such event, Employee’s executor, administrator or other legal representative
shall not be entitled to any severance compensation or any other employee
benefits, and the Company shall have no further obligation to Employee or his
executor, administrator or other legal representative under this Agreement.




(e)

Other Termination by Company.   The Company shall have the right to terminate
Employee’s employment at any time other than pursuant to any of Sections 4(a)
through 4(d) above by giving thirty (30) days' prior notice to Employee. On
termination pursuant to this Section 4(e), Employee shall be entitled to Salary
for a period of six (6) months from the Termination Date, plus credit for any
vacation accrued (on a time apportioned basis through the Termination Date) but
not taken, reimbursement for expenses properly reimbursable but not previously
reimbursed through the Termination Date, and employee benefits to which Employee
is entitled as of the Termination Date as expressly provided in benefit plans in
which Employee participates, but shall not be entitled to any other severance
compensation or any other benefits and the Company shall have no further
obligation to Employee under this Agreement.




(f)

Termination by Employee for Good Reason.   Employee shall have the right (unless
the Company shall have theretofore terminated Employee’s employment pursuant to
any other provision of this Agreement) to terminate Employee’s employment at any
time for Good Reason (as hereinafter defined) by giving thirty (30) days' prior
written notice to the Company; provided that, (i) on receipt of such notice, the
Company shall have the right, by notice to Employee, to cause the termination
pursuant to this Section 4(f) to be effective at any earlier date within thirty
(30) day period, and (ii) the Company shall nevertheless have the right and
power to terminate Employee’s employment for Cause pursuant to Section 4(a)
during such six-month period, which right shall not be limited or otherwise
affected by any action taken by Employee pursuant to this Section 4(f), and if
the Company terminates Employee’s employment pursuant to Section 4(a) during
such six-month period, Employee’s notice of termination pursuant to this Section
4(f) shall be void and of no effect.  On termination pursuant to this Section
3(f), Employee shall be entitled to Salary for a period of six (6) months from
the Termination Date, plus credit for any vacation accrued (on a time
apportioned basis through the Termination Date) but not taken, reimbursement for
expenses properly reimbursable but not previously reimbursed through the
Termination Date, and employee benefits to which Employee is entitled as of the
Termination Date as expressly provided in Benefit Plans in which Employee
participates, but shall not be entitled to any other severance compensation or
any other employee benefits and the Company shall have no further obligation to
Employee under this Agreement.





Page 4 of 11




--------------------------------------------------------------------------------




As used herein, "Good Reason" shall mean: (i) the Company has failed to assign
to the Employee, on a consistent basis, executive duties which are commensurate
with his position; (ii) a material reduction by the Company in the Base Salary
of the Employee as in effect immediately prior to such reduction; (iii) a
material reduction by the Company in the kind or level of benefits to which the
Employee is entitled immediately prior to such reduction with the result that
the Employee’s overall benefits package is significantly reduced; or (iv) any
material breach by the Company of any material provision of this Agreement.




(g)

Termination by Employee without Good Reason.   Employee shall have the right to
terminate Employee’s employment at any time without Good Reason by giving thirty
(30) days' prior written notice to the Company; provided that, (i) on receipt of
such notice, the Company shall have the right, by notice to Employee, to cause
the termination to be effective at any earlier date within such
six-month-period, and (ii) the Company shall nevertheless have the right and
power to terminate Employee’s employment for Cause pursuant to Section 3(a)
during such thirty (30) day period, which right shall not be limited or
otherwise affected by any action taken by Employee pursuant to this Section
4(g), and if the Company terminates Employee’s employment pursuant to Section
3(a) during such thirty (30) day period, Employee’s notice of termination
pursuant to this Section 3(g) shall be void and of no effect.  On termination
pursuant to this Section 3(g), Employee shall be entitled to any earned but
unpaid Salary through the Termination Date, credit for any vacation accrued (on
a time apportioned basis through the Termination Date) but not taken,
reimbursement for expenses properly reimbursable and not previously reimbursed
through the Termination Date, and benefits to which Employee is then entitled as
expressly provided in Benefit Plans in which Employee participates, but shall
not be entitled to any severance compensation or any other employee benefits;
and the Company shall have no further obligation to Employee under this
Agreement.




5.

Inventions, Confidential Information, Competition and Related Matters.




(a)

Assignment of Inventions.  Employee agrees that Employee will promptly and fully
disclose to the Company, and the Company agrees to keep confidential, all
inventions, designs, creations, processes, technical or other developments,
improvements, ideas, concepts and discoveries (collectively, “Inventions”),
whether patentable or not, and all copyrightable works of any type or medium
(“Works”), of which Employee has obtained or obtains knowledge or information
during the Employee’s employment with the Company and which relate to any
research or experimental, developmental or creative work carried on or
contemplated by the Company or the Products or Services.  All Inventions and
Works are and shall remain the exclusive property of the Company.  Employee
agrees that Employee will assign, and hereby does assign, to the Company or its
designee, all of Employee’s right, title and interest in and to all Inventions
(whether patentable or not) and all Works, conceived, originated, made,
developed or reduced to practice by Employee, alone or with others, during
Employee’s employment by the Company(whether before, on or after the date of
this Agreement).  All Works are and shall be deemed to be “works for hire” under
17 U.S.C. §101 of the U.S. Copyright Act of 1976 and all other applicable laws
and regulations.




During Employee’s employment with the Company and for a period of one year after
any termination for any reason of such employment, Employee agrees to assist the
Company to obtain any and all patents, copyrights, trademarks and service marks
relating to Inventions and Works and to execute all documents and do all things
necessary to obtain letters patent and copyright, trademark and service mark
registrations therefor, to vest the Company or its designee with full and
exclusive title thereto, and to protect the same against infringement by others,
all as and to the extent that the Company may reasonably request and at the
Company’s expense, for no consideration to the Employee other than the
Employee’s compensation, if any, under Section 3.





Page 5 of 11




--------------------------------------------------------------------------------




Notwithstanding any of the foregoing provisions of this Section 5(a) to the
contrary, this Section 5(a) shall not apply to an Invention or Work developed
entirely on Employee’s own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those Inventions and Works
that either (a) relate at the time of conception or reduction to practice of the
Invention or Work to the Company’s business or to demonstrably anticipated
research or development of the Company, or (b) result from any work performed by
Employee for the Company.  Employee acknowledges that the preceding sentence
constitutes the notification required by California Labor Code Section 2872.
 Employee has listed on Attachment A to this Agreement, which the Company agrees
to keep confidential, all unpatented Inventions owned, conceived, originated,
made, developed or reduced to practice by Employee (whether before or during
Employee’s employment with the Company) qualifying for the exception in the
first sentence of this paragraph.




(b)

Restrictions on Use and Disclosure of Information.  Documents prepared by
Employee or other employees or agents of the Company and Confidential
Information that might be given to Employee in the course of performing his
duties hereunder are the exclusive property of the Company and shall remain in
the Company’s possession on the Company’s premises or at such location
designated by the Board of Directors of the Company.  Under no circumstance
shall any such Confidential Information or documents be removed without the
written consent of the Board of Directors of the Company first being obtained.




Immediately at any time on request by the Company and in any event upon the
expiration or termination of Employee's employment under this Agreement,
regardless of the reason therefor, Employee shall forthwith deliver to the
Company all documents, procedural manuals, guides, specifications, formulae,
plans, drawings, flow charts, designs and other materials, records, data bases,
computer disks or printouts, customer lists and compilations of special
information on customer requirements, notebooks and similar repositories of
Confidential Information and Inventions, including all copies thereof, whether
prepared by Employee or others.




Employee acknowledges and agrees that the Confidential Information is regularly
used or contemplated to be used in the business of the Company, is owned by the
Company and is held in confidence by the Company.  Except as required by
Employee’s duties hereunder, Employee agrees that he shall never, directly or
indirectly, use, publish, disseminate or otherwise disclose to any person or
entity any Confidential Information or Inventions without the prior written
consent of the Board of Directors of the Company, or as otherwise required by
law or legal process.  Nothing contained in this Section 5(b) shall prevent
disclosure of information which previously has been completely disclosed in a
published patent or other publication of general circulation, or otherwise been
disclosed without restrictions to third parties by the Company or its
Affiliates.  Employee further agrees that Employee will immediately and fully
inform the Company of any actual or suspected disclosure to or use by any third
party of any Confidential Information of which Employee gains knowledge while
employed by the Company or any of the Company's predecessors in interest.





Page 6 of 11




--------------------------------------------------------------------------------




(c)

Non-competition Agreement.  The parties recognize that an important part of the
duties of Employee hereunder and the value to be received by the Company from
Employee’s services is the preservation and improvement of the goodwill and
customer relationships of the Company.  The parties desire to protect the
Company against any attempt by Employee to compete with the Company so as to
appropriate the goodwill and customer relationships of the Company.
 Accordingly, Employee agrees that he shall not, and shall not suffer or permit
any action to be taken in preparation to, directly or indirectly:




(i)

For so long as he is employed by the Company, own an interest, join, operate,
control, participate in or be connected, as an officer, director, manager,
employee, agent, independent contractor, consultant, member, partner,
shareholder or principal, with any corporation, limited liability Company,
partnership, joint venture, proprietorship, association or other entity or
person  engaged in the business of selling or distributing any of the Products
or Services or similar products or services anywhere in the World (it being
acknowledged that the market for the Products and Services is global); or




(ii)

For so long as he is employed by the Company, sell to or solicit purchases of
Products by customers who were customers or prospective customers of the
Company, its predecessors in interest or its Affiliates at any time during the
term of Employee’s employment with the Company before, on or after the date of
this Agreement; or




(iii)

For so long as he is employed by the Company and for two years from the
Termination Date, interfere or attempt to interfere with any contractual or
business relationship or prospective business advantage of the Company; or




(iv)

For so long as he is employed by the Company and for two years from the
Termination Date, induce or attempt to induce any employee of the Company to
leave the Company's employ or any consultant of the Company to terminate
engagement with the Company.




Notwithstanding anything to the contrary contained herein, nothing in this
Section 5(c) shall prevent Employee from owning, directly or indirectly,
securities of, or otherwise participating in the ownership of, any
publicly-owned business which is engaged in the business of developing,
manufacturing, selling or distributing Products and Services, so long as
Employee shall not own more than five (5) percent of the total equity interest
and shall not be in control of such business and the fair value of Employee’s
ownership interests in such business.




(d)

Legal Duties.   Employee acknowledges and agrees that his agreements herein are
intended to implement certain of Employee's duties under federal and state laws,
such as California Labor Code section 2860, which provides:




"Everything which an employee acquires by virtue of his employment, except the
compensation which is due to him from his employer, belongs to the employer,
whether acquired lawfully or unlawfully, or during or after the expiration of
the term of his employment."




Nothing in this Agreement shall be interpreted or construed as limiting
Employee's obligations or the Company's rights under any of such laws.





Page 7 of 11




--------------------------------------------------------------------------------




(e)

Remedies on Breach of Section 5.




(i)

Effect of Breach. The Company and Employee hereby stipulate that, as between
them: (1) Confidential Information and Inventions are important, material, and
confidential and that disclosure of that information will gravely affect the
successful conduct of the Company’s business and its goodwill; and (2) that any
breach of the terms of this Section 5 is a material breach of this Agreement.




(ii)

Remedies.  Employee recognizes that any failure to comply with the provisions of
this Section 5 shall cause irreparable harm to the Company and that money
damages alone would be insufficient to compensate the Company.  Employee
therefore agrees that any court having jurisdiction may enter a preliminary or
permanent restraining order or injunction against Employee in the event of
actual or threatened breach of any of the provisions of this Section 4, without
any necessity for the Company to post any bond or other security in connection
therewith.  Any such relief shall not preclude the Company from seeking any
other relief at law or equity with respect to any such claim.




(f)

Nondisclosure to the Company.  Employee represents, warrants and agrees that he
does not possess and will not use, in connection with his employment by the
Company, and will not disclose to the Company, any trade secrets or other
confidential or proprietary information or intellectual property in which any
other person has any right, title or interest, without the express authorization
of such other person.  Employee represents and warrants that his employment by
the Company as contemplated hereby will not infringe or violate the rights of
any other corporation, limited liability Company, partnership, trust,
proprietorship, association or other entity or person.




(g)

Trade Secrets of Third Parties.   Employee acknowledges and understands that, in
dealing with existing and potential suppliers, customers, contracting parties
and other third parties with which the Company has business relations or
potential business relations, the Company may receive confidential and
proprietary information and materials from such third parties subject to the
Company's understanding that the Company will maintain the confidentiality
thereof and will require its employees and consultants to do so.  Employee
agrees to treat all such information and materials as Confidential Information
subject to this Agreement.




(h)

Survival.   The representations, warranties and agreements in this Section 4
shall survive any cancellation, termination, rescission or expiration of this
Agreement and any termination of Employee’s employment with the Company.




6.

Entire Agreement.   This Agreement constitutes the entire agreement between the
parties and supersedes any prior or contemporaneous oral or written
communications, representations or agreements with respect to the subject matter
hereof.




7.

Amendment.   This Agreement shall be amended only by a written document signed
by each party hereto.





Page 8 of 11




--------------------------------------------------------------------------------




8.

Notice.   All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:




If to the Company, addressed to:

Antero Payment Solutions, Inc.

Attn Michael J. Sinnwell Jr., President

24328 Vermont Avenue, #300

Harbor City, CA 90710




If to Employee to, addressed to:

Kevin Vining

24747 Hidden Valley Road

Hermosa, SD 57744




9.

Construction.   The titles and headings to the Sections and paragraphs contained
in this Agreement are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  When the context so requires, references herein to the singular
number include the plural and vice versa and pronouns in the masculine or neuter
gender include the feminine.




10.

Successors and Assigns; Third Party Beneficiaries.   This Agreement shall be
binding upon and shall inure to the benefit of the executors, guardians,
administrators, heirs, legatees, successors and assigns of the Company and
Employee.  No other person not a party hereto shall derive any rights hereunder
or be construed to be a third party beneficiary thereof.




11.

Assignment.   The Company may assign this Agreement or any or all of its rights
under this Agreement and delegate any or all of its obligations under this
Agreement.  Without the prior written consent of the Company, Employee shall not
assign this Agreement or any rights hereunder, or delegate any duties hereunder,
voluntarily or involuntarily, by operation of law or otherwise, and any such
assignment or delegation by Employee that may be attempted or purported without
the Company’s consent shall be void and of no effect.




12.

Waiver.   No waiver by a party at any time of any breach by the other party of,
or compliance by the other party with, any provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provision at
the same time or at any prior or subsequent time.




13.

Governing Law.   This Agreement shall be construed and interpreted in accordance
with the internal substantive laws of the State of California, without regard to
its conflicts of law provisions.





Page 9 of 11




--------------------------------------------------------------------------------




14.

Consent to Jurisdiction and Venue.




(a)

Jurisdiction.  Each of the parties hereto hereby consents to the jurisdiction of
all state and federal courts located in Orange County, California, as well as to
the jurisdiction of all courts to which an appeal may be taken from such courts,
for the purpose of any suit, action, or other proceeding arising out of, or in
connection with this Agreement or any of the transactions contemplated hereby,
including any proceeding relating to ancillary measures in aid of arbitration,
provisional remedies, and interim relief, or any proceeding to enforce any
arbitral decision or award.  Each party hereby expressly waives any and all
rights to bring any suit, action, or other proceeding in or before any court or
tribunal other than the courts described above and covenants that it shall not
seek in any manner to resolve any dispute other than as set forth in this
section, or to challenge or set aside any decision, award, or judgment obtained
in accordance with the provisions hereof.




(b)

Venue.  Each of the parties hereto hereby expressly waives any and all
objections it may have to venue, including the inconvenience of such forum, in
any of such courts.  In addition, each party consents to the service of process
by personal service or any manner in which notices may be delivered hereunder in
accordance with this Agreement.  




15.

Severability.   The provisions of this Agreement shall be deemed to be
severable, and if any provision hereof shall be held invalid or unenforceable by
a court of competent jurisdiction, such holding shall be strictly construed and
shall not affect the validity or effect of any other provision hereof, and the
parties shall use all reasonable efforts to amend or replace the invalid or
unenforceable provision in a manner that implements as nearly as possible the
parties' original intent with respect to such provision, to the extent
practicable.




16.

Execution in Counterparts and by Facsimile.   This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
instrument, and shall become a binding agreement when one or more counterparts
have been signed and delivered by each party.  Any party may execute this
Agreement by facsimile signature and the other parties will be entitled to rely
on such facsimile signature as evidence that this Agreement has been executed by
such party.













(Signature page follows)








Page 10 of 11




--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the day and year first above written.










EMPLOYEE










/s/ Kevin Vining

Kevin Vining







ANTERO PAYMENT SOLUTIONS INC.







/s/ Michael J. Sinnwell Jr.

By: Michael J. Sinnwell Jr.

Its:  President












































































(Signature page for Kevin Vining/Antero Antero Payment Solutions Inc. Employment
Agreement)








Page 11 of 11


